DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In regard to independent claim 1 (claim 1 is allowable, except for the objection to claim 1, see below), the prior art does not teach or suggest to one of ordinary skill in the art a wind turbine blade having all structural and compositional limitations, including a metallic foil component, a conductive blade component as claimed and a fabric sheet assembly positioned between the metallic foil component and the conductive blade component, where the fabric sheet assembly comprises one or more non-conductive fabric sheets, and at least one conductive thread stitch penetrating a depth of the one or more non-conductive fabric sheets and being exposed at the outer surfaces thereby to enable equipotential bonding between the conductive blade component and the metallic foil component. Closest prior art US 2013/0164133 teaches a laminate having the conductive thread as claimed, but does not teach or suggest a metallic foil component as claimed, and does not teach or suggest any fabric sheet or combination of fabric sheets located between any metallic foil component and a conductive blade component. One of ordinary skill in the art would not have been motivated or would not have otherwise found it obvious to have replaced the balsa wood, PVC foam or cardboard of core material 6 of US 2013/0164133 with a fabric, including a non-conductive fabric, especially in combination with the conductive thread 7 in the core 6.

In regard to independent claim 15, the prior art does not teach or suggest to one of ordinary skill in the art a method of assembling a wind turbine blade having all structural and compositional limitations of the wind turbine blade, including a metallic foil component, a conductive blade component as claimed and a fabric sheet assembly positioned between the metallic foil component and the conductive blade component, where the fabric sheet assembly comprises one or more non-conductive fabric sheets, and at least one conductive thread stitch penetrating a depth of the one or more non-conductive fabric sheets and being exposed at the outer surfaces thereby to enable equipotential bonding between the conductive blade component and the metallic foil component. Closest prior art US 2013/0164133 teaches a laminate having the conductive thread as claimed, but does not teach or suggest a metallic foil component as claimed, and does not teach or suggest any fabric sheet or combination of fabric sheets located between any metallic foil component and a conductive blade component. One of ordinary skill in the art would not have been motivated or would not have otherwise found it obvious to have replaced the balsa wood, PVC foam or cardboard of core material 6 of US 2013/0164133 with a fabric, including a non-conductive fabric, especially in combination with the conductive thread 7 in the core 6.

In regard to independent claim 18, the prior art does not teach or suggest to one of ordinary skill in the art a method of making a fabric sheet assembly for a structural component of a wind turbine blade, where the fabric sheet assembly comprises one or more non-conductive fabric sheets, and at least one conductive thread stitch penetrating a depth of the one or more non-conductive fabric sheets and being exposed at the outer surfaces thereby to permit electrical conduction between the first and second outer surfaces of the fabric sheets. Closest prior art US 2013/0164133 teaches a laminate having the conductive thread as claimed, but does not teach or suggest any fabric sheet or combination of fabric sheets having the conductive thread as claimed. One of ordinary skill in the art would not have been motivated or would not have otherwise found it obvious to have replaced the balsa wood, PVC foam or cardboard of core material 6 of US 2013/0164133 with a fabric, including a non-conductive fabric, especially in combination with the conductive thread 7 in the core 6.

Claim Objections
Claims 1-13 are objected to because of the following informalities:
In regard to claim 1, Examiner suggests inserting “foil” between “metallic” and “component” in line 4 of claim 1 to keep the terminology consistent throughout the claim (“metallic foil component” recited in lines 2, 3 and 11 of claim 1).
Claims 2-13 are objected to for the same reasons that claim 1 is objected to.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2010/0021682).
Liang et al. teach a fabric sheet assembly comprising one or more non-conductive fabric sheets which define first and second outer surfaces of the fabric sheet assembly (see, for example, abstract and paragraphs 0012 and 0020) and at least one conductive thread stitch (conductive fiber 26) penetrating a depth of the one or more fabric sheets and being exposed at each one of the outer surfaces (see, for example, abstract and paragraphs 0012, 0020 and 0037 and Fig. 2). The woven or nonwoven sheets of Liang et al. (taught, for example, in paragraph 0012) are fabric sheets, and the fibers disclosed, for example in paragraph 0012, are non-conductive. Note that Liang et al. teach “through thickness” conductivity (see, for example, paragraph 0005), and therefore establish the concept of incorporating a conductive fiber 26 into a single layer of fabric or a stack of two or more layers of fabric such that the conductive fiber 26 spans from one outer surface to the other outer surface of the single layer or stack of layers to establish a path of conductivity from one side of the single layer or stack of layers to the other side (the conductive fiber 26 also is shown as spanning from one outer surface to the other outer surface of the fabric assembly, see Fig. 2, and therefore it would necessarily conduct from one side to the other side of the fabric assembly).
While Liang et al. focus on thermal conductivity through most of the reference, and Liang et al. do not teach a particular embodiment that includes an electrically conductive thread stitch as conductive fiber 26, Liang et al. teach that the conductivity of the conductive fiber 26 may be thermal or electrical (paragraph 0066). Since Liang et al. establish the concept of incorporating a conductive fiber 26 into a single layer of fabric or a stack of two or more layers of fabric such that the conductive fiber 26 spans from one outer surface to the other outer surface of the single layer or stack of layers to establish a path of conductivity from one side of the single layer or stack of layers to the other side, where the form of conductivity is thermal or electrical conductivity (paragraph 0066), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the fabric sheet assembly taught by Liang et al. such that the conductive fiber 26 is electrically conductive.
In regard to the recitation “thereby to permit electrical conduction between those outer surfaces”, since the conductive fiber 26 spans from one outer surface to the other outer surface of the single layer or stack of layers (“through thickness” conductivity [see, for example, paragraph 0005] and the conductive fiber 26 is shown as spanning from one outer surface to the other outer surface of the fabric assembly, see Fig. 2, and therefore it would necessarily conduct from one side to the other side of the fabric assembly), this structure of the conductive fiber 26 spanning from one outer surface to the other outer surface of the fabric assembly would necessarily “permit electrical conduction between those outer surfaces” in the embodiment of Liang et al. discussed above where the conductivity of conductive fiber 26 is electrical conductivity.
In regard to the recitation “for a structural fibre reinforced plastic component of a wind turbine blade”, the recitation “for a structural fibre reinforced plastic component of a wind turbine blade” is a functional limitation, and functional limitations in article claims are met when the art is capable of performing the claimed function. MPEP 2173.05(g). Liang et al. teach that the composite material may comprise a thermoplastic polymeric matrix material (paragraph 0036). Liang et al. teach that the material of Liang et al. is a composite structural material (paragraph 0002) that may be used in various structural components (paragraph 0021), and that the goal of Liang et al. is for the composite material to maintain sufficient strength so that it is capable of functioning as a structural component, despite the presence of the conductive fiber 26 (see, for example, paragraphs 0004, 0030 and 0066). Therefore, one of ordinary skill in the art would have expected that the composite material including the conductive fiber 26 of Liang et al. is capable of being used as a “structural fibre reinforced plastic component of a wind turbine blade”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788